Citation Nr: 0927849	
Decision Date: 07/24/09    Archive Date: 07/30/09

DOCKET NO.  04-34 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to a rating in excess of 50 percent for 
posttraumatic stress disorder (PTSD) prior to March 24, 2009.

3.  Entitlement to a rating in excess of 50 percent for 
posttraumatic stress disorder (PTSD) beginning March 24, 
2009.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1966 to August 
1969, and from May 1973 to July 1973.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from February 2004 and April 2005 rating 
decisions issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Columbia, South Carolina.  
Subsequently, these matters were remanded for further 
development in a January 2008 decision.

FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims herein decided has been accomplished.

2.  Evidence of record does not demonstrate that sleep apnea 
was manifested during active service or was developed as a 
result of an established event, injury, or disease during 
active service or as a result of service-connected PTSD.

3.  Prior to March 24, 2009, the Veteran's PTSD was 
manifested by no more than an occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as isolation, poor sleep, anxiety, nightmares, 
and difficulty in establishing and maintaining effective work 
and social relationships.

4.  From March 24, 2009, the Veteran's PTSD was productive of 
total occupational and social impairment.

CONCLUSIONS OF LAW

1.  Sleep apnea was not incurred in or aggravated by service, 
and is not proximately due to or the result of any service-
connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.303, 3.310 (2008).

2.  Prior to March 24, 2009, the criteria for a rating in 
excess of 50 percent for PTSD have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2008). 

3.  Beginning March 24, 2009, the criteria for a 100 percent 
rating for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court), have been fulfilled 
by information provided to the Veteran in letters from the RO 
dated in June 2003, February 2005, and March 2008.  These 
letters notified the Veteran of VA's responsibilities in 
obtaining information to assist the Veteran in completing his 
claims, and identified the Veteran's duties in obtaining 
information and evidence to substantiate his claims.  
Thereafter, the claims were reviewed and a supplemental 
statement of the case was issued in May 2009.  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 20 Vet. App. 
473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006)). 

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  Notice as to these 
matters was provided in the March 2008 correspondence. 

The Board notes that the Veteran was never provided specific 
notice of the information and evidence needed to satisfy a 
secondary service connection claim.  A review of the claims 
file discloses that the Veteran and his representative have 
never asserted or argued that sleep apnea was secondary to a 
service-connected disability, but only that sleep apnea was 
related to the Veteran's period of active duty.  In its 
January 2008 remand, the Board raised this different theory 
of entitlement when it noted that a psychiatrist no longer 
employed at VA had suggested in a September 2004 record that 
the Veteran's sleep apnea was related to his PTSD, but the 
psychiatrist offered no rationale for his opinion.  On 
remand, a physician examined the Veteran and opined on the 
likelihood that his sleep apnea was secondary to his service-
connected PTSD.  As the Veteran received adequate VCAA notice 
for all theories of entitlement which he raised, the Board 
finds that the Veteran is not prejudiced by the Board's 
adjudication of his service connection claim in spite of the 
fact that the Veteran may have received inadequate notice of 
other theories of entitlement which were raised by the 
evidence or by others.

The Board acknowledges a recent decision from the Court that 
provided additional guidance regarding the content of the 
notice that is required to be provided under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) in claims involving 
increased compensation benefits.  See Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  In that decision, the Court 
stated that for an increased compensation claim, 38 U.S.C.A. 
§ 5103(a) requires, at a minimum, that VA notify the claimant 
that, to substantiate a claim, the claimant must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Further, if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life (such as a 
specific measurement or test result), VA must provide at 
least general notice of that requirement to the claimant.  
Id.  

While the Veteran was clearly not provided this more detailed 
notice, the Board finds that the Veteran's representative, 
through written statements made to VA, such as in his June 
2009 brief, has demonstrated actual knowledge of all relevant 
VA laws and regulations.  As such, the Board finds that the 
Veteran is not prejudiced based on this demonstrated actual 
knowledge.  Moreover, the Veteran has also been granted the 
maximum rating allowed by law for part of the period covered 
by his increased rating claim.  The Board finds that any 
deficient VCAA notice has not prejudiced the adjudication of 
the Veteran's claim.

The notice requirements pertinent to the issues on appeal 
have been met and all identified and authorized records 
relevant to these matters have been requested or obtained.  
The Board finds that the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA laws and 
regulations and to move forward with these claims would not 
cause any prejudice to the appellant.

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2008).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b). 

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).   
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).  The Court has held that 
when aggravation of a nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition the veteran shall be compensated for the degree of 
disability over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 
(1995).

Effective October 10, 2006, VA regulations were amended to 
include that any increase in severity of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice-connected disease, 
will be service connected.  It was noted, however, that VA 
will not concede a nonservice-connected disease or injury was 
aggravated by a service-connected disease or injury unless 
the baseline level of severity of the nonservice-connected 
disease or injury is established by medical evidence created 
before the onset of aggravation or by the earliest medical 
evidence created at any time between the onset of aggravation 
and the receipt of medical evidence establishing the current 
level of severity of the nonservice-connected disease or 
injury.  38 C.F.R. § 3.310(b); see 71 Fed. Reg. 52744 (Sept. 
7, 2006) (noting the revision was required to implement the 
Court's decision in Allen, 7 Vet. App. 439).

Factual Background and Analysis

Service treatment records for the Veteran's first and second 
period of service are negative for any complaints of or 
treatment for sleeping difficulties while the Veteran was in 
service.  

Post-service, a May 2001 VA medical record showed that the 
Veteran was diagnosed with probable sleep apnea after 
complaining of severe snoring with respiratory pauses, of 
feeling tired and lacking energy, of nonrestorative sleep, 
and daytime hypersomnolence.  

An October 2002 VA overnight polysomnogram indicated poor 
sleep quality with frequent mild desaturations incompletely 
controlled on a CPAP of 15.  

In February 2003, VA provided the Veteran with a CPAP/BI-PAP 
machine for his sleep apnea and instructed him on proper use 
of the apparatus.  

A September 2004 VA medical record noted that the Veteran had 
been diagnosed with sleep apnea about two years before, but 
he stated that he actually had it before that time.  The 
examiner's impression was that sleep apnea was related to 
PTSD, but the psychiatrist did not explain further.

December 2004 and June 2005 VA medical records noted that the 
Veteran's sleep apnea was palliated with a CPAP machine, but 
that he awoke with the headgear out of place "askew", which 
was an ongoing limiting factor.  

A February 2008 VA mental health record noted that the 
Veteran had a disruptive sleep cycle averaging three to four 
hours a night.  

When the Veteran was examined in March 2009 for an increase 
in his service-connected PTSD, a licensed clinical 
psychologist said that he could not assess whether there was 
a relationship between the Veteran's sleep apnea and his PTSD 
without resorting to speculation.  He also noted that it 
would have been the first time that he had ever seen a 
patient with PTSD and have that disorder result in sleep 
apnea.  The VA psychologist found that it was more likely 
than not that the sleep apnea was contributing to insomnia 
that the Veteran experienced because of his PTSD.

In March 2009, the Veteran underwent a VA examination for his 
sleep apnea.  The Veteran complained that because of his 
sleep apnea he was sometimes disoriented.  He had been 
wearing a CPAP mask at night since 2003, but continued to 
experience sleep dysfunction and daytime drowsiness.  He told 
the examiner that he was diagnosed with sleep apnea between 
2002 and 2003.  The examiner reviewed the claims file and 
noted that the Veteran weighed 159 pounds when he entered 
service in 1966 and now weighed 235 pounds.  On physical 
examination, the Veteran stood 5 feet 5 inches and appeared 
in no apparent respiratory distress..  The examiner opined 
that the most likely reason that the Veteran developed sleep 
apnea was that he had gained a significant amount of weight 
since service and that there was no relationship between PTSD 
and sleep apnea.  The examiner wrote that he believed it was 
less likely than not that the Veteran's obstructive sleep 
apnea was secondary to his PTSD.

Based on the evidence of record, the Board finds that the 
Veteran's claimed sleep apnea is not the result of any 
established event, injury, or disease during active service.  
Service treatment records are negative for any sleep 
complaints.  Post-service, there is no diagnosis of sleep 
apnea found in the claims file until 2001, or 28 years after 
the Veteran's discharge from service.  The passage of many 
years between discharge from active service and the medical 
documentation of a claimed disability is a factor that tends 
to weigh against a claim for service connection.  See Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. 
Principi, 3 Vet. App. 365 (1992).  Further, there is no 
competent medical evidence of records that connects the 
Veteran's sleep apnea with any incident, event, or disease 
that occurred during his two tours of active duty.  While a 
September 2004 VA medical record noted a psychiatrist's 
observation that the Veteran's sleep apnea was related to his 
PTSD, he provided no basis for his opinion; whereas, a VA 
examiner in March 2009, who examined the Veteran and reviewed 
the claims file, opined that there was no relationship 
between PTSD and sleep apnea and that the most likely reason 
for the Veteran's sleep apnea was his significant weight gain 
since his discharge from service.  The September 2004 record 
represents an offhand observation or opinion without medical 
evidence or explanation in support and cannot benefit the 
Veteran's claim when compared to the March 2009 VA 
examination, which involved an examination of the Veteran and 
the claims file and a discussion of relevant evidence.  
Without competent medical evidence establishing an etiology 
between sleep apnea and service or another service-connected 
disability, service connection for sleep apnea cannot be 
granted on a direct or secondary basis.  

In addition to the medical evidence, the Board has considered 
the assertions that the Veteran has advanced in connection 
with the appeal.  The Board does not doubt the sincerity of 
the Veteran's belief that he has sleep apnea as a result of 
events during military service.  However, questions of 
medical diagnosis and causation are within the province of 
medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 
137-38 (1994).  As the Veteran is a layperson without the 
appropriate medical training or expertise, he is not 
competent to render probative (i.e., persuasive) opinions on 
these medical matters.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Consequently, the 
lay assertions as to the nature or etiology of his claimed 
disabilities have no probative value.

For all the foregoing reasons, the claim for service 
connection for sleep apnea must be denied.  In arriving at 
the decision to deny the claim, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against this claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).

Increased Rating - Laws and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2008).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.

It is the responsibility of the rating specialist to 
interpret reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2008).  Consideration of factors wholly outside the rating 
criteria constitutes error as a matter of law.  Massey v. 
Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of 
disabilities based upon manifestations not resulting from 
service-connected disease or injury and the pyramiding of 
ratings for the same disability under various diagnoses are 
prohibited.  38 C.F.R. § 4.14 (2008).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2008).

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the Veteran's 
capacity for adjustment during periods of remission.  The  
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  38 
C.F.R. § 4.126(a) (2008).  When evaluating the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not 
assign an evaluation solely on the basis of social 
impairment.  38 C.F.R. § 4.126(b).

General Rating Formula for Mental Disorders:
Ratin
g
Total occupational and social impairment, due to such 
symptoms as:
 
gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names 
of close relatives, own occupation, or own name
100
Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as:
70 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or 
a worklike setting); inability to establish and 
maintain effective relationships

Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:
50
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a 
week; difficulty in understanding complex commands; 
impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining 
effective work and social relationships

38 C.F.R. § 4.130 (2008).

The Court has held that GAF scores are a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. 
Brown, 9 Vet. App. 266 (1996) (citing the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS (4th ed.) (DSM-IV), p. 32). 

The Court has also held that, in determining the level of 
impairment under 38 C.F.R. § 4.130, VA is not restricted to 
the symptoms provided in the diagnostic code.  Ratings are to 
consider all symptoms of the disability that affect the level 
of occupational and social impairment, including, if 
applicable, those identified in the DSM-IV.  See Mauerhan v. 
Principi, 16 Vet. App. 436, 443 (2002).

Global Assessment of Functioning (GAF) Scale

Consider psychological, social, and occupational functioning 
on a hypothetical continuum of mental health-illness.  Do not 
include impairment in functioning due to physical (or 
environmental) limitations. 

60
?
51
Moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR 
moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts 
with peers or co-workers).
50
?
41
Serious symptoms (e.g., suicidal ideation, severe 
DOCKET NO.  04-34 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to a rating in excess of 50 percent for 
posttraumatic stress disorder (PTSD) prior to March 24, 2009.

3.  Entitlement to a rating in excess of 50 percent for 
posttraumatic stress disorder (PTSD) beginning March 24, 
2009.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1966 to August 
1969, and from May 1973 to July 1973.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from February 2004 and April 2005 rating 
decisions issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Columbia, South Carolina.  
Subsequently, these matters were remanded for further 
development in a January 2008 decision.

FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims herein decided has been accomplished.

2.  Evidence of record does not demonstrate that sleep apnea 
was manifested during active service or was developed as a 
result of an established event, injury, or disease during 
active service or as a result of service-connected PTSD.

3.  Prior to March 24, 2009, the Veteran's PTSD was 
manifested by no more than an occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as isolation, poor sleep, anxiety, nightmares, 
and difficulty in establishing and maintaining effective work 
and social relationships.

4.  From March 24, 2009, the Veteran's PTSD was productive of 
total occupational and social impairment.

CONCLUSIONS OF LAW

1.  Sleep apnea was not incurred in or aggravated by service, 
and is not proximately due to or the result of any service-
connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.303, 3.310 (2008).

2.  Prior to March 24, 2009, the criteria for a rating in 
excess of 50 percent for PTSD have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2008). 

3.  Beginning March 24, 2009, the criteria for a 100 percent 
rating for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court), have been fulfilled 
by information provided to the Veteran in letters from the RO 
dated in June 2003, February 2005, and March 2008.  These 
letters notified the Veteran of VA's responsibilities in 
obtaining information to assist the Veteran in completing his 
claims, and identified the Veteran's duties in obtaining 
information and evidence to substantiate his claims.  
Thereafter, the claims were reviewed and a supplemental 
statement of the case was issued in May 2009.  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 20 Vet. App. 
473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006)). 

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  Notice as to these 
matters was provided in the March 2008 correspondence. 

The Board notes that the Veteran was never provided specific 
notice of the information and evidence needed to satisfy a 
secondary service connection claim.  A review of the claims 
file discloses that the Veteran and his representative have 
never asserted or argued that sleep apnea was secondary to a 
service-connected disability, but only that sleep apnea was 
related to the Veteran's period of active duty.  In its 
January 2008 remand, the Board raised this different theory 
of entitlement when it noted that a psychiatrist no longer 
employed at VA had suggested in a September 2004 record that 
the Veteran's sleep apnea was related to his PTSD, but the 
psychiatrist offered no rationale for his opinion.  On 
remand, a physician examined the Veteran and opined on the 
likelihood that his sleep apnea was secondary to his service-
connected PTSD.  As the Veteran received adequate VCAA notice 
for all theories of entitlement which he raised, the Board 
finds that the Veteran is not prejudiced by the Board's 
adjudication of his service connection claim in spite of the 
fact that the Veteran may have received inadequate notice of 
other theories of entitlement which were raised by the 
evidence or by others.

The Board acknowledges a recent decision from the Court that 
provided additional guidance regarding the content of the 
notice that is required to be provided under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) in claims involving 
increased compensation benefits.  See Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  In that decision, the Court 
stated that for an increased compensation claim, 38 U.S.C.A. 
§ 5103(a) requires, at a minimum, that VA notify the claimant 
that, to substantiate a claim, the claimant must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Further, if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life (such as a 
specific measurement or test result), VA must provide at 
least general notice of that requirement to the claimant.  
Id.  

While the Veteran was clearly not provided this more detailed 
notice, the Board finds that the Veteran's representative, 
through written statements made to VA, such as in his June 
2009 brief, has demonstrated actual knowledge of all relevant 
VA laws and regulations.  As such, the Board finds that the 
Veteran is not prejudiced based on this demonstrated actual 
knowledge.  Moreover, the Veteran has also been granted the 
maximum rating allowed by law for part of the period covered 
by his increased rating claim.  The Board finds that any 
deficient VCAA notice has not prejudiced the adjudication of 
the Veteran's claim.

The notice requirements pertinent to the issues on appeal 
have been met and all identified and authorized records 
relevant to these matters have been requested or obtained.  
The Board finds that the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA laws and 
regulations and to move forward with these claims would not 
cause any prejudice to the appellant.

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2008).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b). 

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).   
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).  The Court has held that 
when aggravation of a nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition the veteran shall be compensated for the degree of 
disability over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 
(1995).

Effective October 10, 2006, VA regulations were amended to 
include that any increase in severity of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice-connected disease, 
will be service connected.  It was noted, however, that VA 
will not concede a nonservice-connected disease or injury was 
aggravated by a service-connected disease or injury unless 
the baseline level of severity of the nonservice-connected 
disease or injury is established by medical evidence created 
before the onset of aggravation or by the earliest medical 
evidence created at any time between the onset of aggravation 
and the receipt of medical evidence establishing the current 
level of severity of the nonservice-connected disease or 
injury.  38 C.F.R. § 3.310(b); see 71 Fed. Reg. 52744 (Sept. 
7, 2006) (noting the revision was required to implement the 
Court's decision in Allen, 7 Vet. App. 439).

Factual Background and Analysis

Service treatment records for the Veteran's first and second 
period of service are negative for any complaints of or 
treatment for sleeping difficulties while the Veteran was in 
service.  

Post-service, a May 2001 VA medical record showed that the 
Veteran was diagnosed with probable sleep apnea after 
complaining of severe snoring with respiratory pauses, of 
feeling tired and lacking energy, of nonrestorative sleep, 
and daytime hypersomnolence.  

An October 2002 VA overnight polysomnogram indicated poor 
sleep quality with frequent mild desaturations incompletely 
controlled on a CPAP of 15.  

In February 2003, VA provided the Veteran with a CPAP/BI-PAP 
machine for his sleep apnea and instructed him on proper use 
of the apparatus.  

A September 2004 VA medical record noted that the Veteran had 
been diagnosed with sleep apnea about two years before, but 
he stated that he actually had it before that time.  The 
examiner's impression was that sleep apnea was related to 
PTSD, but the psychiatrist did not explain further.

December 2004 and June 2005 VA medical records noted that the 
Veteran's sleep apnea was palliated with a CPAP machine, but 
that he awoke with the headgear out of place "askew", which 
was an ongoing limiting factor.  

A February 2008 VA mental health record noted that the 
Veteran had a disruptive sleep cycle averaging three to four 
hours a night.  

When the Veteran was examined in March 2009 for an increase 
in his service-connected PTSD, a licensed clinical 
psychologist said that he could not assess whether there was 
a relationship between the Veteran's sleep apnea and his PTSD 
without resorting to speculation.  He also noted that it 
would have been the first time that he had ever seen a 
patient with PTSD and have that disorder result in sleep 
apnea.  The VA psychologist found that it was more likely 
than not that the sleep apnea was contributing to insomnia 
that the Veteran experienced because of his PTSD.

In March 2009, the Veteran underwent a VA examination for his 
sleep apnea.  The Veteran complained that because of his 
sleep apnea he was sometimes disoriented.  He had been 
wearing a CPAP mask at night since 2003, but continued to 
experience sleep dysfunction and daytime drowsiness.  He told 
the examiner that he was diagnosed with sleep apnea between 
2002 and 2003.  The examiner reviewed the claims file and 
noted that the Veteran weighed 159 pounds when he entered 
service in 1966 and now weighed 235 pounds.  On physical 
examination, the Veteran stood 5 feet 5 inches and appeared 
in no apparent respiratory distress..  The examiner opined 
that the most likely reason that the Veteran developed sleep 
apnea was that he had gained a significant amount of weight 
since service and that there was no relationship between PTSD 
and sleep apnea.  The examiner wrote that he believed it was 
less likely than not that the Veteran's obstructive sleep 
apnea was secondary to his PTSD.

Based on the evidence of record, the Board finds that the 
Veteran's claimed sleep apnea is not the result of any 
established event, injury, or disease during active service.  
Service treatment records are negative for any sleep 
complaints.  Post-service, there is no diagnosis of sleep 
apnea found in the claims file until 2001, or 28 years after 
the Veteran's discharge from service.  The passage of many 
years between discharge from active service and the medical 
documentation of a claimed disability is a factor that tends 
to weigh against a claim for service connection.  See Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. 
Principi, 3 Vet. App. 365 (1992).  Further, there is no 
competent medical evidence of records that connects the 
Veteran's sleep apnea with any incident, event, or disease 
that occurred during his two tours of active duty.  While a 
September 2004 VA medical record noted a psychiatrist's 
observation that the Veteran's sleep apnea was related to his 
PTSD, he provided no basis for his opinion; whereas, a VA 
examiner in March 2009, who examined the Veteran and reviewed 
the claims file, opined that there was no relationship 
between PTSD and sleep apnea and that the most likely reason 
for the Veteran's sleep apnea was his significant weight gain 
since his discharge from service.  The September 2004 record 
represents an offhand observation or opinion without medical 
evidence or explanation in support and cannot benefit the 
Veteran's claim when compared to the March 2009 VA 
examination, which involved an examination of the Veteran and 
the claims file and a discussion of relevant evidence.  
Without competent medical evidence establishing an etiology 
between sleep apnea and service or another service-connected 
disability, service connection for sleep apnea cannot be 
granted on a direct or secondary basis.  

In addition to the medical evidence, the Board has considered 
the assertions that the Veteran has advanced in connection 
with the appeal.  The Board does not doubt the sincerity of 
the Veteran's belief that he has sleep apnea as a result of 
events during military service.  However, questions of 
medical diagnosis and causation are within the province of 
medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 
137-38 (1994).  As the Veteran is a layperson without the 
appropriate medical training or expertise, he is not 
competent to render probative (i.e., persuasive) opinions on 
these medical matters.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Consequently, the 
lay assertions as to the nature or etiology of his claimed 
disabilities have no probative value.

For all the foregoing reasons, the claim for service 
connection for sleep apnea must be denied.  In arriving at 
the decision to deny the claim, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against this claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).

Increased Rating - Laws and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2008).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.

It is the responsibility of the rating specialist to 
interpret reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2008).  Consideration of factors wholly outside the rating 
criteria constitutes error as a matter of law.  Massey v. 
Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of 
disabilities based upon manifestations not resulting from 
service-connected disease or injury and the pyramiding of 
ratings for the same disability under various diagnoses are 
prohibited.  38 C.F.R. § 4.14 (2008).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2008).

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the Veteran's 
capacity for adjustment during periods of remission.  The  
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  38 
C.F.R. § 4.126(a) (2008).  When evaluating the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not 
assign an evaluation solely on the basis of social 
impairment.  38 C.F.R. § 4.126(b).

General Rating Formula for Mental Disorders:
Ratin
g
Total occupational and social impairment, due to such 
symptoms as:
 
gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names 
of close relatives, own occupation, or own name
100
Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as:
70 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or 
a worklike setting); inability to establish and 
maintain effective relationships

Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:
50
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a 
week; difficulty in understanding complex commands; 
impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining 
effective work and social relationships

38 C.F.R. § 4.130 (2008).

The Court has held that GAF scores are a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. 
Brown, 9 Vet. App. 266 (1996) (citing the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS (4th ed.) (DSM-IV), p. 32). 

The Court has also held that, in determining the level of 
impairment under 38 C.F.R. § 4.130, VA is not restricted to 
the symptoms provided in the diagnostic code.  Ratings are to 
consider all symptoms of the disability that affect the level 
of occupational and social impairment, including, if 
applicable, those identified in the DSM-IV.  See Mauerhan v. 
Principi, 16 Vet. App. 436, 443 (2002).

Global Assessment of Functioning (GAF) Scale

Consider psychological, social, and occupational functioning 
on a hypothetical continuum of mental health-illness.  Do not 
include impairment in functioning due to physical (or 
environmental) limitations. 

60
?
51
Moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR 
moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts 
with peers or co-workers).
50
?
41
Serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or 
school functioning (e.g., no friends, unable to keep 
a job).
40
?
?
?
?
31
Some impairment in reality testing or communication 
(e.g., speech is at times illogical, obscure, or 
irrelevant) OR major impairment in several areas, 
such as work or school, family relations, judgment, 
thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; 
child frequently beats up younger children, is 
defiant at home, and is failing at school). 
The nomenclature employed in the schedule is based upon the 
DSM-IV, which includes the GAF scale.  See 38 C.F.R. § 4.130. 

Factual Background and Analysis

A rating action in January 2003 granted the Veteran service 
connection for PTSD and awarded a disability rating of 30 
percent, effective April 17, 2001.  In a February 2004 rating 
decision, the RO increased the disability rating from 30 
percent to 50 percent, effective April 29, 2003.  In February 
2005, the Veteran filed a claim for an increased rating.  

The Veteran underwent a VA examination in February 2005, a 
week after his mother died.  He had lived with his mother and 
now lived alone.   The Veteran complained of nightmares about 
combat two to five times per week, sleep difficulty, 
flashback symptoms with hallucinations, intrusive thoughts, 
social isolation, hypervigilance, a startle response, 
generalized anxiety, problems controlling anger, and 
emotional blunting.  He often went out at night and shot his 
shotgun toward the tree line just in case anyone was there.  
It was noted that the Veteran had a history of alcohol-
related charges and was still drinking.  He last worked in 
1999 when his employer went out of business and he admitted 
to problems on the job.  On mental status examination, he was 
alert and oriented.  Insight was adequate, affect was 
blunted, speech was fluent and his memory was within normal 
limits.  He denied most symptoms of depression as well as 
suicidal or homicidal ideation.  There was no evidence of 
disorder in thought process or content.  Diagnosis was 
chronic PTSD with a moderate to severe degree of impairment 
in occupational and social functioning with a GAF score of 
50.  

An April 2005 VA medical record revealed that the Veteran's 
symptoms of isolation, intermittent poor sleep, anxiety and 
nightmares seemed to come in waves for several weeks, then 
would disappear for several weeks.  He denied suicidal 
ideation.  He denied irritability and anger and reported six 
hours of restorative sleep most nights.  Thought process was 
logical, sequential and goal-directed.  He was well groomed 
and his behavior was appropriate.  Mood was anxious, and his 
affect was appropriate.  He denied homicidal or suicidal 
ideation.  He reported no hallucinations, delusions or 
paranoia.  The diagnosis was chronic PTSD with a GAF score of 
55.

A September 2005 VA medical record noted that the Veteran had 
occasional recent suicidal ideation and mild paranoia, but 
had no hallucinations and that his memory was intact.  His 
mood was anxious and dysphoric.  His GAF score was 40.

During a February 2008 VA mental health visit, the Veteran's 
speech was noted to have limited spontaneity.  He was 
attentive, but guarded in his attitude toward the examiner.  
His mood was variable.  He denied hallucinations.  His 
thought process and content were goal-directed and 
appropriate.  He was oriented and his memory was intact.  
Concentration was good, as was insight, impulse control and 
judgment.  He slept four-to-six hours, and his sleep was 
variable.  He displayed no irritability or anger.  He 
reported the presence of nightmares and flashbacks.  The 
psychiatrist  assigned a GAF score of 50.

The Veteran underwent a VA examination in March 2009.  The 
Veteran complained that he did not like crowds and preferred 
to live alone.  He said that he stopped going to church 
because he did not like crowds.  He also reported sleeping 
difficulties, nightmares about being in danger three to four 
times per week, flashbacks of a friend in Vietnam begging him 
to shoot him, intrusive thoughts several times a week, anger, 
generalized anxiety with moderate dysphoria, a startle 
response, and that he sleeps with the lights on because he is 
afraid of the dark.  He has not worked since 2002 when his 
employer went out of business.  He is not reliable about 
performing his activities of daily living.  On mental status 
examination, he was alert and oriented to three spheres.  
While insight was adequate, affect was blunted and he was 
occasionally tearful.  Speech was fluent and memory was 
within normal limits.  He reported dysphoria at a moderate 
level, anhedonia, anergia, and suicidal ideation though he 
denied any plan or intent.  He reported daily passive 
thoughts of death.  He denied homicidal ideation.  There was 
no evidence of disorder in thought process or content.  
Diagnosis was chronic, severe PTSD with a GAF score of 40.  
The examiner opined that the Veteran was worse than during a 
treatment evaluation in 2008 and had total occupational and 
social impairment.

Based upon the evidence of record, the Board finds that from 
prior to March 24, 2009, the symptoms of the Veteran's 
service-connected PTSD more nearly approximate those listed 
among the criteria for a 50 percent rating, as the disability 
was manifested by no more than an occupational and social 
impairment with reduced reliability and productivity due to 
symptoms such as flattened affect, disturbances of motivation 
and mood, and difficulty in establishing and maintaining 
relationships.  Overall, the Board finds the Veteran's 
disability picture due to his service-connected PTSD for this 
period demonstrates a serious impairment that is adequately 
rated as 50 percent disabling.

Moreover, during this period, there is no probative evidence 
of symptoms such as obsessional rituals, illogical speech, 
impaired impulse control, near continuous panic, spatial 
disorientation, neglect of personal appearance and hygiene, 
gross impairment in thought processes or communication, 
grossly inappropriate behavior, disorientation to time or 
place, or a memory loss for names of close relatives, own 
occupation, or own name.  The Board notes that prior to March 
24, 2009, the medical records contained one reference to 
occasional suicidal ideation and one reference to 
hallucinations connected with flashbacks, but during this 
period of review the preponderance of medical evidence shows 
that the Veteran denied both suicidal ideation and 
hallucinations.  There is evidence in the February 2005 VA 
examination that the Veteran shot his shotgun toward the tree 
line at night, perhaps representing a persistent danger to 
himself or others.  However, before March 24, 2009, there is 
no medical evidence of a total occupational and social 
impairment or of occupational and social impairment with 
deficiencies in most areas.  Therefore, the Board finds that 
a rating in excess of 50 percent is not warranted prior to 
March 24, 2009.

A GAF score of 40 was listed in a VA treatment record from 
September 2005.  This score suggests a more severe impairment 
than is contemplated by the 50 percent rating.  According to 
DSM-IV, GAF scores ranging between 31 and 40 are indicative 
of some impairment in reality testing or communication or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood.  However, this 
score was interspersed with GAF scores of 50 and 55 listed in 
the February 2005 VA examination, an April 2005 VA medical 
record, and a February 2008 VA mental health medication note.  
A GAF score of 41 to 50 is indicative of serious symptoms or 
any serious impairment in social, occupational, or school 
functioning.  A GAF score of 51 to 60 is indicative of 
moderate symptoms or moderate difficulty in social, 
occupational, or school functioning.

There is no question that the GAF score and interpretations 
of the score are important considerations in rating a 
psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. 
App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 
(1995).  However, the GAF score assigned in a case, like an 
examiner's assessment of the severity of a condition, is not 
dispositive of the evaluation issue; rather, the GAF score 
must be considered in light of the actual symptoms of the 
Veteran's disorder, which provide the primary basis for the 
rating assigned.  See 38 C.F.R. § 4.126(a).  Given the actual 
psychiatric symptoms shown in this case, the Board finds that 
the level of overall psychiatric impairment prior to March 
24, 2009 is shown to be more consistent with a 50 percent 
rating.

The Board also finds that prior to March 24, 2009, there is 
no evidence of any unusual or exceptional circumstances, such 
as marked interference with employment or frequent periods of 
hospitalization, related to the Veteran's PTSD, that would 
take the Veteran's case outside the norm so as to warrant an 
extraschedular rating.  The Veteran's 50 percent rating 
clearly reflects a period of occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as isolation, poor sleep, anxiety and 
nightmares.  Though the Veteran last worked in 2002, his 
unemployment was due to his employer going out of business.  
Therefore, referral by the RO to the Chief Benefits Director 
of VA's Compensation and Pension Service, under 38 C.F.R. 
§ 3.321, is not warranted.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996).

However, from March 24, 2009, a higher evaluation is 
warranted.  The March 2009 VA examination provides the 
necessary documentation of the increased symptoms.  This 
examination showed total occupational and social impairment 
with deficiencies in most areas, such as work, family 
relations, thinking, and mood.  During this examination, it 
was noted that the Veteran's chronic PTSD was now severe and 
worse than noted during a treatment evaluation the previous 
year.  The Veteran reported suicidal ideation though he 
denied any plan or intent, he was tearful, and he reported 
daily passive thoughts of death.  Significantly, the examiner 
assigned a GAF score of 40, which indicates major impairment 
in social or occupational functioning.  The examiner 
described the Veteran's PTSD as chronic and severe and 
concluded that the Veteran was experiencing total social and 
occupational impairment.  Therefore, a 100 percent rating is 
warranted from March 24, 2009.

For all the foregoing reasons, the Board finds that there are 
no objective medical findings that would support the 
assignment of a rating in excess of 50 percent for the 
Veteran's PTSD for the period prior to March 24, 2009.  
Therefore, entitlement to an increased rating for PTSD is not 
warranted for this time period.  The Board has considered 
additional staged ratings under Hart v. Mansfield, 21 Vet. 
App. 505 (2007), but concludes that they are not warranted.  
Since the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine is not applicable.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Beginning March 
24, 2009, the Board is of the opinion that the Veteran meets 
the criteria for a 100 percent rating.


ORDER

Entitlement to service connection for sleep apnea is denied.

Entitlement to a rating in excess of 50 percent for PTSD 
prior to March 24, 2009, is denied.

Entitlement to a 100 percent rating for PTSD from March 24, 
2009, is allowed, subject to the criteria for the award of 
monetary benefits.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


